Citation Nr: 0814017	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-19 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to April 
1953.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO).

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in December 2007.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  The veteran's case was advanced on the 
Board's docket at the hearing due to his advanced age.  See 
Board Hearing Tr. at 2; 38 C.F.R. § 20.900(c) (2007).

At the Board hearing, the veteran submitted additional 
evidence, along with a waiver of RO jurisdiction of such 
evidence.  38 C.F.R. § 20.1304(c) (2007).  


FINDINGS OF FACT

1.  A February 1954 rating decision denied service connection 
for "defective hearing" on the basis of an absence of 
current medical evidence of hearing loss.  

2.  The evidence associated with the claims file subsequent 
to the February 1954 rating decision raises a reasonable 
possibility of substantiating the claim on the merits.

3.  The medical evidence of record is in equipoise as to 
whether the veteran's currently-diagnosed bilateral hearing 
loss is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The February 1954 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Since the February 1954 rating decision, new and material 
evidence has been received and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contention that noise 
exposure in service led to bilateral hearing loss.  The 
veteran is already service connected for tinnitus based, in 
part, on similar complaints of in-service noise exposure.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

A VCAA notice letter was sent to the veteran regarding his 
service-connection claim for bilateral hearing loss in April 
2004.  The Board need not, however, discuss the sufficiency 
of this letter or VA's development of the case in light of 
the fact that the Board is reopening the claim and granting 
service connection for bilateral hearing loss herein.  Thus, 
any potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

By a February 1954 rating decision, the veteran was denied 
service connection for bilateral hearing loss on the basis 
that hearing loss for VA purposes was not found on current 
examination.  The veteran did not appeal that decision to the 
Board and it became final.  38 C.F.R. § 20.1103 (2007).

In January 2004, the veteran again sought service connection 
for bilateral hearing loss.  The September 2004 rating 
decision denied the claim on the merits without reference to 
the prior final denial.  This appeal followed.

Evidence obtained in connection with the attempt to reopen 
includes VA outpatient treatment records; the report of an 
April 2004 VA audiological examination and August 2004 
addendum opinion; various statements from the veteran; and 
the transcript of his December 2007 Board hearing.  The April 
2004 VA examination report diagnosed the veteran with mild to 
profound sensorineural hearing loss in the left ear and 
moderate to profound sensorineural hearing loss above 1,000 
Hertz in the right ear.  As will be discussed in greater 
detail below, the veteran's VA outpatient treatment records 
also suggest that in-service noise exposure contributed to 
the veteran's current hearing loss.  

Evidence of current hearing loss and evidence showing a 
relationship between the veteran's hearing loss and service 
was lacking at the time of the February 1954 rating decision.  
The submission of this evidence is therefore so significant 
that it must be reviewed in connection with the current 
claim, and raises a reasonable possibility of substantiating 
the claim.  Thus, the veteran's service-connection claim for 
bilateral hearing loss is reopened, and the Board will 
proceed to a decision on this claim on the merits.

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

There is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA, which was diagnosed 
on VA audiological examination in April 2004.  The auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz in each ear were 26 decibels or 
greater.  See 38 C.F.R. § 3.385 (2007).  Hickson element (1) 
has therefore been satisfied.

With respect to the second Hickson element, the veteran 
testified at his Board hearing that, while serving in Korea, 
his unit was subjected to loud noise from multiple artillery 
barrages.  See Board Hearing Tr. at 3.  The veteran also 
points to another incident in Korea where a group of combat 
engineers detonated multiple explosive charges in close 
proximity to him.  Id. at 4-5.  He further maintains that he 
was exposed to excessive noise in a training incident where 
he fired (as gunner or assistant gunner) some 1,400 .50 
caliber rounds, largely without hearing protection.  Id. at 
4.  Following this incident, the veteran maintains that he 
was essentially deaf for three days.  Id.  The Board finds 
the veteran's testimony in this regard highly credible.  

The veteran's service records also reflect that he served in 
an ordnance ammunition company during the Korean War.  As 
such, he was undoubtedly exposed to noise from artillery and 
small arms fire.  See generally 38 U.S.C.A. § 1154(b) 
(West 2002) (noting that with respect to combat veterans, 
"[t]he Secretary shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service").  Looking at his service 
separation examination, dated in April 1954, his bilateral 
hearing was listed as 15, using the whispered voice test.  
However, he presented with a complaint that his "ears give 
[me] trouble."  As noted above, the veteran is already 
service connected for tinnitus based in part on in-service 
noise exposure.  The second Hickson element has clearly been 
satisfied.  

The key inquiry in the instant case is the final Hickson 
element, medical nexus.  The medical record contains 
conflicting evidence as to the relationship between the 
veteran's military service and hearing loss.  In an August 
2004 addendum opinion, the April 2004 VA examiner concluded 
that it was "not as likely as not that the veterans [sic] 
hearing loss is a result of noise exposure in the service."  
While this is important evidence given the examiner's status 
as a clinical audiologist who both examined the veteran and 
reviewed the pertinent medical records, the Board believes 
that other evidence in favor of the claim is equally 
persuasive.  

The veteran's VA outpatient treatment records note that in-
service noise exposure was part of the "contributory medical 
history" of the veteran's current hearing loss.  This note 
seems to suggest that in-service noise exposure played at 
least some role in the veteran's development of bilateral 
hearing loss.  The Board also finds it significant that 
despite her nexus opinion regarding hearing loss, the April 
2004 examiner attributed the veteran's tinnitus to in-service 
noise exposure.

The medical evidence of record also fails to note any other 
potential cause for the veteran's hearing loss other than his 
significant in-service noise exposure.  The April 2004 VA 
examination report notes that the veteran has no history of 
ear infections, vertigo, head injury, or ototoxic 
medications.  The veteran also denied any history of 
occupational or recreational noise exposure outside of 
service.  After discharge, the veteran worked as a purchasing 
agent in the menswear industry and then as a leasing agent in 
the automobile industry - occupations not ordinarily 
associated with loud noise.  See Board Hearing Tr. at 8-9.  

Significantly, the veteran also testified that his hearing 
loss began in service and has continued to the present day, 
albeit with increasing severity.  As with his testimony 
regarding in-service noise exposure, the Board finds the 
veteran's testimony regarding the continuity of his hearing 
loss symptomatology to be both probative and highly credible.  
As noted above, the veteran complained of ear trouble on 
separation from service.  The record also reflects post-
service complaints of hearing loss beginning in late 1953, 
only a few months following discharge.  While his symptoms at 
that time may not have been severe enough to be considered 
hearing loss as defined by VA regulation, it does indicate 
that the veteran has experienced some level of hearing loss, 
however slight, for the past half century.  

The Board also notes that the August 2004 negative nexus 
opinion appears to be based on the fact that immediately 
following service, audiometry testing was within normal 
limits.  Pertinent regulations, however, do not require an 
in-service diagnosis of hearing loss or in-service audiograms 
showing hearing loss for service connection to be granted.  
The regulations specifically provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. §  3.303(d) (2007).  The United States Court of 
Appeals for Veterans Claims has also held that when 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, a claimant may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  See Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  Accordingly, the mere 
fact that audiometric testing immediately following discharge 
showed essentially normal hearing does not preclude service 
connection for hearing loss, particularly in cases such as 
this one where the record demonstrates significant in-service 
noise exposure and complaints of ear problems.

In short, the Board believes that the evidence regarding the 
etiology of the veteran's bilateral hearing loss is in 
relative equipoise.  See generally 38 C.F.R. § 3.102 (2007) 
(noting that reasonable doubt is to be resolved in claimant's 
favor); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) 
(observing that a claimant "need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail").  Resolving any doubt in this case in 
the veteran's favor, the Board finds that the veteran's 
hearing loss is the result of his military noise exposure.  
The third Hickson element has accordingly been satisfied.

Because each of the three Hickson elements has been met, 
service connection for bilateral hearing loss is warranted.  
The benefit sought on appeal is granted.
ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Service connection for bilateral hearing loss is granted.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


